 Case 1:20-cv-00412-NT Document 16 Filed 02/23/21 Page 1 of 4           PageID #: 96




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 GREGORY PAUL VIOLETTE,                    )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 1:20-cv-000412-NT
                                           )
 CLICK BANK,                               )
                                           )
                     Defendant.            )

                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      Plaintiff Gregory Violette alleges that he used a sleep-aid and weight-loss

product sold by the Defendant, but that the product did not perform as advertised

and that the Defendant failed to honor its refund policy. Compl. (ECF No. 1-1). The

Plaintiff filed a pro se suit in Somerset County Superior Court, claiming breach of

contract and false advertising and seeking $550,000 in damages. Compl. 1–2.

Claiming diversity jurisdiction, the Defendant removed the case to this Court, citing

the Plaintiff’s alleged “punitive damages and exemplary damages in the amount of

$550,000.00” to support the Defendant’s assertion that the amount in controversy

exceeds $75,000. Def.’s Notice of Removal 2 (ECF No. 1). The Defendant subsequently

moved to dismiss, asserting that the Plaintiff fails to state a claim, that the case is

frivolous, and that this Court lacks personal jurisdiction over the Defendant. Def.

Click Bank’s Mot. to Dismiss 1 (“Def.’s Mot.”) (ECF No. 6).

      On January 8, 2021, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision (ECF No. 12). The Magistrate
 Case 1:20-cv-00412-NT Document 16 Filed 02/23/21 Page 2 of 4          PageID #: 97




Judge recommended that the Court sua sponte remand the case to state court based

on a lack of subject matter jurisdiction because the amount in controversy does not

meet the $75,000 threshold. Recommended Decision 2. Neither party objected to the

Magistrate Judge’s Recommended Decision. However, after the Magistrate Judge

filed his Recommended Decision, the Plaintiff filed a motion to remand, in which he

stated, “I would agree with the court that this case should be Remanded back to the

State Court where the case came from. The US District Court does NOT have

jurisdiction on this case.” Pl.’s Mot. to Remand This Case (“Pl.’s Mot.”) 1 (ECF No.

13). The Defendant filed a response to the Plaintiff’s motion, in which it stated that

it “accept[ed] the Plaintiff’s stipulation . . . that his damages do not exceed the

jurisdictional threshold,” noting that the only ground that the Magistrate Judge gave

for recommending remand was that the amount in controversy did not exceed

$75,000. Def. Click Bank’s Resp. to Pl.’s Mot. and Stipulation to Remand (“Def.’s

Resp.”) 1 (ECF No. 14). The Defendant agreed that remand was appropriate. Def.’s

Resp. 2. The Plaintiff subsequently filed a reply, stating that the case should be

remanded “because the damages do NOT meet the jurisdictional amount in US

District Court but will meet the damages or $550,000.00 in Maine Superior Court.”

Pl.’s Reply (ECF No. 15).

      I have reviewed and considered the Recommended Decision, together with the

parties’ subsequent filings and the entire record; I have made a de novo determination

of all matters adjudicated by the Recommended Decision. I concur with the

recommendations of the United States Magistrate Judge. While the parties’




                                          2
  Case 1:20-cv-00412-NT Document 16 Filed 02/23/21 Page 3 of 4                         PageID #: 98




agreement on the propriety of remand is helpful, I am duty-bound to remand in any

event. The removal statute mandates that I remand this action to state court if it

appears this Court lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c) (“If at

any time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” (emphasis added)). For the reasons stated

in the Magistrate Judge’s Recommended Decision, and as further supported by the

parties’ recognition that the amount in controversy does not exceed $75,000, 1 this

Court lacks jurisdiction under 28 U.S.C. § 1332(a) and the case must be remanded.

Further, because I lack subject matter jurisdiction, I am unable to rule on the

Defendant’s pending motion to dismiss. See KeyBank Nat’l Ass’n v. Katahdin

Commc’ns, Inc., No. CV-10-141-B-W, 2010 WL 2361692, at *3 (D. Me. June 9, 2010)

(holding that because the court did not have jurisdiction, it could not rule on the

defendant’s motion to dismiss).

        It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED. This case shall be remanded to the Maine Superior

Court in Somerset County. Given that I am ordering remand to state court, the

Plaintiff’s motion to remand is moot.



1       The Defendant characterizes the Plaintiff’s remand motion as a “stipulation . . . that his
damages do not exceed the jurisdictional threshold.” Def. Click Bank’s Resp. to Pl.’s Mot. and
Stipulation to Remand 1 (ECF No. 14). But the Plaintiff’s reply then—somewhat confusingly—
suggests that although “the damages do NOT meet the jurisdictional amount in US District Court,”
they will somehow “meet the damages or $550,000.00 in Maine Superior Court.” Pl.’s Reply (ECF No.
15). Given this contradiction and the leniency shown to pro se plaintiffs, see Erickson v. Pardus, 551
U.S. 89, 94 (2007) (per curiam), I decline to treat the Plaintiff’s statement as a stipulation that he is
not seeking more than $75,000 in damages. Nevertheless, for the reasons set forth in the Magistrate
Judge’s Recommended Decision, I find that the Plaintiff has not alleged facts sufficient to establish
the jurisdictional threshold of $75,000.



                                                   3
 Case 1:20-cv-00412-NT Document 16 Filed 02/23/21 Page 4 of 4        PageID #: 99




SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 23rd day of February, 2021.




                                         4
